Citation Nr: 1439785	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of scabies.

3.  Entitlement to service connection for residuals of head injury.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 through January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to a compensable rating for service-connected headaches has been raised by the Veteran's testimony at his July 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required
REMAND

The Veteran is seeking service connection for PTSD, residuals of scabies, and residuals of a head injury.  Unfortunately, all three claims require remand for further development.

First, during his July 2014 hearing the Veteran stated he has received treatment at the VA medical center (VAMC) in Tucson since approximately 2000, when he sought psychiatric treatment and treatment for alcohol abuse.  However, the claims file only includes VA treatment records since October 2003.  Accordingly, remand is required to obtain any available earlier VA treatment records, including paper records, if applicable.

Second, during his hearing the Veteran also testified that he applied for benefits from the Social Security Administration (SSA) but was denied.  However, records of this application and decision from the SSA are not included in the claims file, and may be potentially relevant to the issues on appeal.  Accordingly, these potentially relevant records in the possession of another federal agency should also be obtained upon remand.

Finally, although the Veteran was provided with a VA examination for his claim for service connection for an acquired psychiatric condition in October 2008, the examiner did not provide any nexus opinion.  Additionally, the claims file includes some suggestion the Veteran experienced a psychiatric condition during active service, including the report from a February 1977 psychiatric evaluation.  To the extent that the evidence suggests the Veteran experienced a psychiatric condition prior to his entrance to active service, the Board notes that no psychiatric condition was noted on his January 1975 entrance examination.  Because there is some suggestion of a link between the Veteran's current psychiatric disorder and his active service, remand for a nexus opinion is required.




Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available medical records from the VA medical facility (VAMC) in Tucson, Arizona, particularly records from 2000 to October 2003.  Archived paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After completing all the foregoing, return the Veteran's file to the October 2008 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, including any recently added medical records, and a full and complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the February 1977 in-service psychiatric evaluation, the examiner should answer the following questions:

a)  Does the Veteran have a current psychiatric disorder, to include PTSD?  Specifically identify each disorder.

b)  For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed psychiatric disorder began during, or was otherwise caused by, his active service?

4.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



